IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVION HADDEN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3138, 15-3139, 15-3140
                                     (CONSOLIDATED)
STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed August 9, 2016.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Jeffrey E. Lewis, General Counsel, and Melissa Joy Ford, Assistant Conflict
Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.